Dixon v State of New York (2022 NY Slip Op 05438)





Dixon v State of New York


2022 NY Slip Op 05438


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, WINSLOW, AND BANNISTER, JJ.


664 CA 21-01506

[*1]VALENTINO DIXON, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 135327.) 


NEUFELD SCHECK & BRUSTIN, LLP, NEW YORK CITY (MARY K. MCCARTHY OF COUNSEL), FOR CLAIMANT-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (J. David Sampson, J.), entered April 21, 2021. The order granted the motion of defendant to dismiss the claim and dismissed the claim. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at the Court of Claims.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court